It is ordered that the order of this court, entered on March 24, 1960 dismissing the aforesaid appeal, be and the same hereby is vacated and said appeal is reinstated; and it is further ordered that the said motion for leave to appeal as a poor person be and the same hereby is granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. Nathan Kestmbaum, Esq., of 110 East 42nd Street, New York, New York is assigned as counsel for the appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.